907 F.2d 1139Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.NATIONAL FIRE INSURANCE COMPANY OF HARTFORD, Plaintiff-Appellee,Brown & Martin, Incorporated, Defendant-Appellee,v.CITY OF COLUMBIA, SOUTH CAROLINA, Defendant-Appellant,The Carolinas Branch Associated General Contractors ofAmerica, Incorporated, Amicus Curiae.
No. 89-1591.
United States Court of Appeals, Fourth Circuit.
Submitted April 26, 1990.Decided June 18, 1990.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Karen L. Henderson, District Judge.  (CA-89-348-3-16)
Kenneth E. Gaines, Office of the City Attorney, Columbia, S.C., for appellant.
L. Franklin Elmore, Henry P. Wall, Ogletree, Deakins, Nash, Smoak and Stewart, Robert F. McMahan, Jr., Glenn, Irvin, Murphy, Gray and Stepp, Columbia, S.C., for appellees.
James W. Allison, Greg C. Ahlum, Johnston, Taylor, Allison & Hord, Charlotte, N.C., for amicus curiae.
D.S.C., 726 F.Supp. 1036.
AFFIRMED.
Before K.K. HALL and WILKINSON, Circuit Judges, and FRANKLIN T. DUPREE, Jr., Senior United States District Judge for the Eastern District of North Carolina, sitting by designation.
PER CURIAM:


1
The City of Columbia, South Carolina, appeals a final order of the district court granting summary judgment in favor of appellees National Fire Insurance Company and Brown & Martin, Inc.  The district court held that Brown & Martin was entitled to withdraw a bid and rescind a construction contract with the city without forfeiture of a bid bond issued by National.  We granted the parties' joint motion to submit this appeal on the briefs.  Our review of the record, the briefs of the parties, and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  National Fire Insurance Co. v. Brown & Martin, Inc., 726 F.Supp. 1036 (D.S.C.1989).


2
AFFIRMED.